Title: George Tucker to James Madison, 2 April 1836
From: Tucker, George
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University of Virga.
                                
                                Apl. 2. 1836
                            
                        
                        
                        Professor Palfrey of Harvard College being desirous of paying his respects to you on his return to Boston
                            from Louisiana, I take great pleasure in introducing him to your personal acquaintance—His character is no doubt already
                            well known to you.
                        I beg leave to present my respects to Mrs. Madison & to subscribe myself your respectful &
                            obed. Servt.
                        
                        
                            
                                George Tucker
                            
                        
                    